TDCJ Offender Details
                                                                               fflfiAlD] p*gelof2
                                                                        TDCJ Home              New Offender Search
    k'^Jil-lt^^^arlM-Ji:,!!^^-^^

 Offender Information Details
   .    Return to Search list




 SID Number:                                   50092082

 TDCJ Number:                                  01863382

 Name:                                             RENTERIASANCHEZ.LEONARDO

 Race:                                             H

 Gender:                                           M

 DOB:                                              1967-04-19

 Maximum Sentence Date:                            2042-06-25

 Current Facility:                                 ESTELLE

 Projected Release Date:                           2024-09-07

 Parole Eligibility Date:                          2015-09-08

 Offender Visitation Eligible:                     YES

 Information providedis updated once dailyduring weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                     Will be determined when release date is scheduled.

 Scheduled Release Location:                 Will be determined when release date is scheduled.




       Parole Review Information

 Offense History:

       0fDear           0ffense       SeSatece CountyCase No- SentencDeD{)YY-MM-
                    POSS MARIH O/50                             F-1241228-
    2012-06-25                        2013-06-07       DALLAS                       15-00-00
                           LBS                                      H




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=50092082                        6/5/2015